DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claim(s) 1-4, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al(EP 3470302 A1) in view of Agarwal et al(USPat 10,832,574 B1) and Hara(USPGPUB 2020/0269835).
  -- In considering claim 1, the claimed subject matter that is met by Lee et al(Lee) includes:
	1) determining a first parking space in a parking environment that is unoccupied is met by the processor of the operation system(700) which stores and analyzes the information about ambient environment of the vehicle based on information detected through the object detection device(30) during parking of the vehicle(100), information about a location, size, and an obstacle of a parking space(see: sec[0205]);
	2) generating instructions to park a vehicle in the first parking space is met by the vehicle(100) receiving parking instructions at any time before the vehicle is parked(see: Lee, sec[0245]) and the vehicle receiving instructions from control unit(170) to park in a dedicated parking space(see: Lee, sec[0249]);
	3) determining when the second parking space is unoccupied is met by the search for a better parking space, and detecting an instantaneously better parking space(see: Lee, sec[0250]);
	4) generating instructions to move the vehicle to the second parking space is met by the space search being instructed to discover a better parking space, and therefore designated as the target parking position, even when a space had already been designated(see: Lee, sec[0250]).
	- Lee does not show:
	1) the first parking space being longitudinally aligned with at least a second parking space, wherein the second parking space is occupied.
	2) determining when the second parking space is unoccupied while the vehicle is parked in the first parking space
	3) moving the vehicle to the second parking space.
	Use of parking systems wherein first and second parking spaces are longitudinally aligned is well known. In related art, Agarwal et al(Agarwal) teaches a parking spot availability and prediction system, wherein parking spaces are longitudinally aligned with each other(see: Agarwal, figs 1-3). Since use of longitudinally aligned parking spaces is well known, as shown by Agarwal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the longitudinal parking spaces of Agarwal, into the system of Lee, since use of parking lots of all configurations are well known, and therefore, would have been readily incorporated into the system of Lee, so as to accommodate various parking areas that would have required longitudinally aligned parking spaces for vehicles to park.
	With regards to determining when the second parking space is unoccupied while the vehicle is parked in the first parking space, and moving the vehicle to the second parking space, use of vehicle parking systems which perform this operation is well known.  In related art, Hara teaches a vehicle, which enters into a garage and is designated a parking spot(PS) in parking area PA1 as seen in figure 4(see: Hara, sec[0082-0083]).   And wherein the automated control device causes the vehicle to move from parking space PS in area PA1, to parking area PA2(see: Hara, sec[0089]).
	Since the use of parking instructions which move a vehicle from first parking space to a second parking space is well known, as taught by Hara, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automated driving control device(100) and management device(500) of Hara, into the system of Lee, since this would have provided a means of efficiently moving a vehicle from one parking position to a second parking position at a time when deemed necessary.    
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) determining a predicted time when an occupancy status of the second parking space is predicted to be unoccupied is met by the detection of an empty space at a parking position designated to be available within a specified wait time(see: Lee, sec[0016]).  However, Lee does not teach a predicted time in the future when an occupancy status of the second parking space is predicted to be unoccupied.
	Hara does teach that the remaining amount manager outputs an instruction for moving vehicle from the second parking area(PA2) to the first parking area(PA1) after charging of the vehicle battery is completed(see: Hara, sec[0102]).  The first controller(120) communicates with the parking lot management device(500) on the basis of the charging execution instruction, and thereby has access to information pertaining to the remaining amount manager(170) outputs, and time remaining for charging to be completed(see: sec[0107]).  This would be an indication of future time predicted available space for the next vehicle that may need charging, when determining available parking spaces by the management device(500).  Therefore, upon incorporation of the Management device(500) and driving control device(100) of Hara into Lee as discussed in claim 1 above, it would have been inherent that future predicted available parking spaces would have been determined, since the manager(170) would have communicated that information, and made available to the management device(500), which determines available parking spaces. 
  -- Claim 3 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) determining that the predicted time is less than a predetermined threshold time is met by the vehicle stopping around a potential parking space and determining whether the potential parking space is available within a predetermined time, and if the parking space is unavailable within the predetermined time, restarting the autonomously driving to search for another parking space(see: Lee, sec[0018]).  As well, predicted time in the future being less than a predetermined threshold value would have also been met, since the remaining amount manager(170) would have ascertained the amount of time needed for minimum charge, and would have been alerted to any disruptions of that remaining time, such as that occupant returning to the vehicle prior to charging being completed
  -- Claim 4 recites subject matter that is met as discussed in claim 2 above, as well as:
	1) the occupancy status of the second parking space is determined based on an image from a camera or measurement from a sensor is met by the operation system analyzing information about parking spaces based on information detected through object detection device(300)(see: sec[0205]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) receiving parking environment data including at least one of locations of parking spaces, occupancy status of the parking spaces, and predicted occupancy status of the parking spaces is met by the detection of an empty space at a parking position designated to be available within a specified wait time(see: Lee, sec[0016]).
  -- Claim 12 recites a vehicle system that substantially corresponds to the method of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above, as well as:
	1) the processor, the memory comprising parking environment data including at least one of locations of parking spaces, occupancy status of parking spaces, predicted occupancy status of parking spaces, and type of vehicle occupying a parking space and computer executable instructions that, when executed by the processor, cause the processor to perform the functions of claim 1 above, are met by the computer program product including computer readable storage medium readably by the one or more processing unit and storing instructions for providing indications of parking within a parking area(see: Lee, sec[0006]).  
  -- Claim 13 depends from claim 12, and substantially corresponds to the subject matter of claim 2. Therefore, claim 13 is met for the reasons as discussed in the rejection of claims 2 and 12 above.
  -- Claim 14 depends from claim 13, and substantially corresponds to the subject matter of claim 3. Therefore, claim 14 is met for the reasons as discussed in the rejection of claims 3 and 13 above.
  -- Claim 15 depends from claim 12, and substantially corresponds to the subject matter of claim 4. Therefore, claim 15 is met for the reasons as discussed in the rejection of claims 4 and 12 above.
Claim(s) 5-6,9-10,16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al(Lee) in view of Agarwal et al(Agarwal) and Hara as applied to claim 1 above, and further in view of Linchyk et al(GB 2496905).
  -- Claims 5-6 recite subject matter that is met as discussed in claim 1 above, except for:
	1) if the second parking space is in a forward direction from the first parking space, the vehicle moves to the second parking space in the forward direction(Claim 5);
	And
	2) if the second parking space is in a reverse direction from the first parking space, the vehicle moves to the second parking space in the reverse direction(Claim 6).
	Although not disclosed by Lee or Agarwal, use of systems which teach parking in forward or revers directions for the purpose of parking in parking spaces is well known.  In related art, Linchyk et al(Linchyk) teaches a parking assistance apparatus, which utilizes a controller(15) which determines a pathway along which a car is to be moved to position in a parking space, based on data relating the size and orientation of the parking space based on a known start position. And wherein pathway is calculated along a longitudinal mid line of the vehicle. And wherein forward or reverse parking are determined based on the position of the vehicle(see: Linchyk, page 7, lines 10-20; page 10, lines 13 et seq).
	Since the use of systems which determine the necessity of forward or reverse parking is well known, as taught by Linchyk, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the controller(15) of Linchyk, into the system of Lee and Agarwal, since this would have helped assure the most efficient means of parking based on vehicle position and orientation, when switching between two or more longitudinally aligned parking spaces.
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) determining if the parking environment includes an unoccupied parking space that would allow the vehicle to pull into the unoccupied parking space in a forward direction and to exit the unoccupied parking space in the forward direction would have been determined by the analysis performed by the processor of the operation system(700) which stores and analyzes the information about ambient environment of the vehicle based on information detected through the object detection device(30) during parking of the vehicle(100), information about a location, size, and an obstacle of a parking space(see: sec[0205 ]).
  -- Claim 10 recites subject matter that is met as discussed in claim 9 above, as well as:
	1) determining if the parking environment includes two longitudinally aligned unoccupied parking spaces would have been met by Agarwal as discussed in claim 1 above.
  -- Claim 16 depends from claim 12, and substantially corresponds to the subject matter of claim 5. Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 5 and 12 above.
  -- Claim 17 depends from claim 12, and substantially corresponds to the subject matter of claim 6. Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 6 and 12 above.
  -- Claim 20 depends from claim 12, and substantially corresponds to the subject matter of claim 10. Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 10 and 12 above.
Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al(Lee) in view of Agarwal et al(Agarwal)  and Hara, as applied to claim 1 above, and further in view of Bruce et al(USPGPUB 2020/0098196).
  -- Claim 7 recites subject matter that is met by Lee in view of as discussed in claim 1 above, except for:
	1) determining a lateral alignment of the vehicle in the first parking space based one or more types of vehicle in parking spaces that are laterally adjacent to the first parking space.
	Although not specifically taught by Lee and Agarwal, use of systems which determine lateral alignment of vehicles in parking spaces based on type of vehicle is well known.  In related art, Bruce et al(Bruce) teaches a cognitive and dynamic vehicular parking system, which determines lateral alignment of vehicles between laterally adjacent parking spaces, and thereby adjusts the size of the parking space based on the type of vehicle, wherein image data from camera system(140) is used to define parking spaces and monitoring the dimension information of the vehicles parked in adjacent spaces(see: Bruce, sec[0089]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the manager system(110), so as to provide dimension information of a parking space and vehicle occupying the space, since the dimensions and lateral alignment would have been readily ascertained by the 3D dimensional image extracted from the image data of the vehicles parked in the spaces.
  -- Claim 18 depends from claim 12, and substantially corresponds to the subject matter of claim 7. Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 7 and 12 above.
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REMARKS:
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7,9-18, and 20 have been considered but are moot because the new ground of  rejection, which addresses applicant’s arguments pertaining to the newly amended claims, which the applicant deems that previous prior art did not teach.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARYL C POPE/Primary Examiner, Art Unit 2687